—Order and judgment (one paper), Supreme Court, New York County (Jane Solomon, J.), entered August 7, 2000, which, inter alia, granted defendant landlord’s cross motion for summary judgment and declared that plaintiff tenant is liable for “vacate formula rent” pursuant to article 5A of the parties’ lease, unanimously affirmed, with costs.
Defendant landlord’s cross motion for summary judgment was properly granted in view of the absence of a material factual issue as to whether plaintiff tenant “vacated its store” in the commercial premises it leased from defendant, thus trig*275gering its obligation to pay “vacate formula rent” pursuant to article 5A of the parties’ lease. There can be no question that when plaintiff closed its Woolworth’s store in the demised premises it “vacated its store” within the meaning of the lease. “[W]hen parties set down their agreement in a clear, complete document, their writing should as a rule be enforced according to its terms” (see, W.W.W. Assocs. v Giancontieri, 77 NY2d 157, 162). Concur — Mazzarelli, J. P., Andrias, Wallach, Lerner and Rubin, JJ.